Exhibit 99.3 QUICKSILVER RESOURCES INC. PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The accompanying unaudited pro forma condensed consolidated financial statements of Quicksilver Resources Inc. (the “Company”) are presented to display the effects of the November 1, 2007 disposition of its Michigan, Indiana and Kentucky properties on its historical financial position and operating results.Net cash proceeds received from the sale of these properties were approximately $740.0 million, reflecting $10.0 million of transaction costs.These proceeds are expected to be used to repay outstanding borrowings on the Company’s revolving credit facility, pay taxes on the disposition, employee severance costs of approximately $5.4 million, and for other various working capital purposes. The unaudited pro forma condensed consolidated balance sheet as of June 30, 2007 has been prepared based on the historical condensed consolidated balance sheet of the Company assuming that the disposition closed on June 30, 2007.The unaudited pro forma condensed consolidated statements of operations for the year ended December 31, 2006 and the six months ended June 30, 2007 have been prepared based on the historical condensed consolidated statements of operations of the Company for such periods and assume that the transaction closed on January 1, 2006. These unaudited pro forma financial statements are provided for illustrative purposes and do not purport to represent what the Company’s results of operations or financial position would have been if such disposition had occurred on the above mentioned dates.The use of estimates is required and actual results could differ from the estimates used.The Company believes the assumptions used provide a reasonable basis for presenting the significant effects directly attributable to the disposition.These unaudited pro forma consolidated financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2006 and the Quarterly Report on Form 10-Q for the quarter ended June 30, 2007. QUICKSILVER RESOURCES INC. PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET JUNE 30, 2007 In thousands, except for share data – Unaudited Pro Forma Historical Adjustments Pro Forma ASSETS Current assets Cash and cash equivalents $ 3,258 $ 740,000 (a) $ 271,858 (466,000 ) (b) (5,400 ) (c) Accounts receivable, net of allowance for doubtful accounts 67,076 67,076 Current derivative assets 25,968 25,968 Other current assets 32,091 32,091 Total current assets 128,393 268,600 396,993 Investments in and advances to equity affiliates 7,333 444,669 (d) 452,002 Property, plant and equipment – net (“full cost”) 2,099,055 (599,754 ) (e) 1,499,301 Non-current derivative assets - - Other assets 22,834 (7,338 ) (e) 15,496 $ 2,257,615 $ 106,177 $ 2,363,792 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Current portion of long-term debt $ 220 $ - $ 220 Accounts payable 137,888 137,888 Accrued liabilities 40,887 40,887 Derivative obligations 882 882 Current taxes payable - 50,000 (f) 50,000 Current deferred income taxes 7,923 7,923 Total current liabilities 187,800 50,000 237,800 Long-term debt 1,217,472 (466,000 ) (b) 751,472 Derivative obligations 6,018 6,018 Asset retirement obligations 28,666 28,666 Deferred income taxes 180,311 150,262 (f) 330,573 Minority interest 7,892 7,892 Stockholders’ equity Preferred stock, $0.01 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.01 par value, 200,000,000 shares authorized and 81,207,935 shares issued 812 812 Paid in capital in excess of par value 256,528 256,528 Treasury stock of 2,600,536 shares (11,558 ) (11,558 ) Accumulated other comprehensive income 41,998 41,998 Retained earnings 341,676 577,577 (g) 713,591 (5,400 ) (c) (200,262 ) (f) Total stockholders’ equity 629,456 371,915 1,001,371 $ 2,257,615 $ 106,177 $ 2,363,792 The accompanying notes are an integral part of these pro forma condensed consolidated financial statements. QUICKSILVER RESOURCES INC. PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF INCOME FOR THE SIX MONTHS ENDED JUNE 30, 2007 In thousands, except for per share data – Unaudited Pro Forma Historical Adjustments Pro Forma Revenues Oil, gas and related product sales $ 247,251 $ (75,416 ) (h) $ 171,835 Other revenue 5,727 (754 ) (h) 4,973 Total revenues 252,978 (76,170 ) 176,808 Expenses Oil and gas production costs 60,558 (25,090 ) (h) 35,468 Production and ad valorem taxes 8,702 (4,993 ) (h) 3,709 Other operating costs 1,085 (105 ) (h) 980 Depletion, depreciation and accretion 52,499 (14,790 ) (m) 37,709 Provision for bad debts (264 ) - (264 ) General and administrative 20,260 2,170 (i) 22,430 Total expenses 142,840 (42,808 ) 100,032 Income (loss) from equity affiliates 397 (397 ) (j) - Operating income 110,535 (33,759 ) 76,776 Income from BreitBurn Energy Partners L.P. investment - 2,719 (n) 2,719 Other income-net (1,471 ) 97 (k) (1,374 ) Interest expense 33,168 (11,207 ) 21,961 Income before income taxes and minority interest 78,838 (19,930 ) 58,908 Income tax expense 24,065 (7,005 ) (l) 17,060 Minority interest 191 - 191 Net income $ 54,582 $ (12,925 ) $ 41,657 Basic net income per common share $ 0.71 $ 0.54 Diluted net income per common share $ 0.66 $ 0.51 Weighted average common shares outstanding Basic 77,396 77,396 Diluted 84,029 84,029 The accompanying notes are an integral part of these pro forma condensed consolidatedfinancial statements. QUICKSILVER RESOURCES INC. PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF INCOME FOR THE YEAR ENDED DECEMBER 31, 2006 In thousands, except for per share data – Unaudited Pro Forma Historical Adjustments Pro Forma Revenues Oil, gas and related product sales $ 386,540 $ (164,060 ) (h) $ 222,480 Other revenue 3,822 (1,502 ) (h) 2,320 Total revenues 390,362 (165,562 ) 224,800 Expenses Oil and gas production costs 95,176 (44,921 ) (h) 50,255 Production and ad valorem taxes 15,619 (10,659 ) (h) 4,960 Other operating costs 1,461 (1,081 ) (h) 380 Depletion, depreciation and accretion 78,800 (27,708 ) (m) 51,092 Provision for bad debts 700 - 700 General and administrative 24,936 4,160 (i) 29,096 Total expenses 216,692 (80,209 ) 136,483 Income (loss) from equity affiliates 526 (526 ) (j) - Operating income 174,196 (85,879 ) 88,317 Income from BreitBurn Energy Partners L.P. Investment - 21,546 (n) 21,546 Other income-net (1,825 ) 42 (k) (1,783 ) Interest expense 44,061 (5,593 ) 38,468 Income before income taxes and minority interest 131,960 (58,782 ) 73,178 Income tax expense 38,150 (20,662 ) (l) 17,488 Minority interest 91 - 91 Net income $ 93,719 $ (38,120 ) $ 55,599 Basic net income per common share $ 1.22 $ 0.72 Diluted net income per common share $ 1.15 $ 0.69 Weighted average common shares outstanding Basic 76,707 76,707 Diluted 83,133 83,133 The accompanying notes are an integral part of these pro forma condensed consolidatedfinancial statements. QUICKSILVER RESOURCES INC. NOTES TO PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The unaudited pro forma condensed consolidated balance sheet at June 30, 2007 reflects the following adjustments: (a) Adjustments for the net cash proceeds of $740.0 million, which is the cash portion of the consideration received by Quicksilver less $10.0 million in transaction fees. (b) Adjustments to reflect the repayment of the balance outstanding at June 30, 2007 under the U.S. revolving loan agreement which was anticipated in planning the divestment of the assets. (c) Adjustment to reflect the payment of severance benefits to employees at closing of the transaction. (d) Adjustment to reflect the receipt of 21,347,972 units of BreitBurn Energy Partners L.P. as the equity portion of the consideration received from the contribution of assets to BreitBurn Operating L.P. The value of the equity proceeds and the carrying value of the equity investment is reduced to reflect the deferral of gain of $279.5 million from the disposition proportionate to the equity ownership percentage which Quicksilver will have in BreitBurn Energy Partners L.P. of approximately 31.6 percent. (e) Adjustments to reflect the basis of the net property and equipment and other assets contributedto BreitBurn Operating L.P. (f) Adjustments to reflect a current income tax liability of $50.0 million and a deferred tax liability of $150.3 million related to the gain on the disposition and the tax reduction from transactionfees and employee severance fees paid. (g) Adjustment to record the estimated gain on sale of properties which has been calculated as follows: (in millions) Proceeds (net of gain deferral of $279.5 million) $ 1,194.7 Net basis of assets sold 607.1 Transaction fees 10.0 Pre-tax gain $ 577.6 Income taxes at 35.0% 202.2 Pro forma gain on disposition, net of tax $ 375.4 The unaudited pro forma condensed consolidated statements of income for the year ended December 31, 2006 and the six months endedJune 30, 2007 reflect the following adjustments: (h) Adjustments to reverse the revenues and operating expenses of the properties contributed. (i) Adjustment to reverse the COPAS overhead recoveries attributed to general and administrative expense. (j) Adjustment to reverse income from equity affiliates. (k) Adjustment to reverse other income. (l) Adjustment for the income tax consequences of the pro forma adjustments at the estimated effective tax rate for the assets contributed. (m) Adjustment to depletion, depreciation and accretion for properties contributed. (n) Adjustment to reflect 31.6 percent of the pro forma net income of BreitBurn Energy Partners L.P.
